DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
Claim Status and Formal matters
	This action is in response to papers filed 4/27/2022.
Claims 1, 4, 6-8, 13-14, 16, 18, 20-29 are pending.
Applicant’s election without traverse of group 1, claims 1, 4, 6, and 7 and cytotoxic T cells in the reply filed on 3/25/2019 is acknowledged.
Claims 3, 5, 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2019.
Claims 1, 4, 6-7,  22 have been amended.
Claims 26-29 have been added by amendment.
The previous objections to the claims has been withdrawn in view of the amendment.
Claims 1, 4, 6-7, 20-29 are being examined.  
Priority
	The instant application was filed 02/12/2018 is a national stage entry of PCT/EP2016/072579 with an international filing date: 09/22/2016 and claims foreign priority to GB1516972.5, filed 09/25/2015.
Claim Objections
Claims 1, 4, 6-7, 20-29 objected to because of the following informalities:  
The preamble of claim 1 recited a method of producing an amplicon.  However, the active steps of the claim have been amended to require quantitative PCR.  VanGuilder (BioTechniques Volume 44, Issue 5, April 2008, Pages 619-626) teaches the qPCR is for quantitative analysis of nucleic acids.  Thus the claim is confusing as the preamble recites method of producing amplicon, but requires qPCR which is the quantitative analysis of the amount of an amplicon.  The claim should be amended to clearly relate the preamble to what the active steps of the invention require.
The preamble of claim 22 recited a method of producing an amplicon.  However, the active steps of the claim have been amended to require quantitative PCR.  VanGuilder (BioTechniques Volume 44, Issue 5, April 2008, Pages 619-626) teaches the qPCR is for quantitative analysis of nucleic acids.  Thus the claim is confusing as the preamble recites method of producing amplicon, but requires qPCR which is the quantitative analysis of the amount of an amplicon.  The claim should be amended to clearly relate the preamble to what the active steps of the invention require.
The preamble of claim 27 recited a method of producing an amplicon.  However, the active steps of the claim have been amended to require quantitative PCR.  VanGuilder (BioTechniques Volume 44, Issue 5, April 2008, Pages 619-626) teaches the qPCR is for quantitative analysis of nucleic acids.  Thus the claim is confusing as the preamble recites method of producing amplicon, but requires qPCR which is the quantitative analysis of the amount of an amplicon.  The claim should be amended to clearly relate the preamble to what the active steps of the invention require.
Appropriate correction is required.
Response to Arguments
	This is a new grounds of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-7, 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, “amplifying a region of the human LRP5 gene from the bisulfite treated DNA using methylation specific primers and quantitative polymerase chain reaction (qPCR).”  Thus the claim encompasses amplifying with methylation specific primers and then amplifying by qPCR.  The instant response merely asserts no new matter is added.  However, review and searching of the specification did not reveal support for amplifying with methylation specific  primers, followed by qPCR.  Thus the amendment has introduced new mater.
Claim 4 depends from claim 1 and has been amended to recite, “further comprising detecting the at least one CpG position comprising the bisulfite convertible cytosine by a method selected from a methylation specific enzymatic digest, bisulfite sequencing, promoter methylation analysis, CpG island methylation analysis, methylation specific polymerase chain reaction (MSP), quantitative polymerase chain reaction (qPCR) assay, methylation-sensitive single-nucleotide primer extension (Ms-SNuPE), and other methods relying on a detection of amplified DNA.” he instant response merely asserts no new matter is added.  However, review and searching of the specification did not reveal support for doing quantitative PCR followed by another assay.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
.The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-7, 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite, “amplifying a region of the human LRP5 gene from the bisulfite treated DNA using methylation specific primers and quantitative polymerase chain reaction (qPCR).”  The metes and bounds are unclear if the amplifying encompasses the qPCR or is an additional step.  The claims should be amended to clarify, such that one of skill in the art is apprised of the breadth of the claims to avoid infringement.  
The metes and bounds of claim 4 are unclear as claim 1 requires bisulfite treatment and amplification.  The amplification is not methylation specific.  Thus it is unclear how methylation specific enzymatic digest, bisulfite sequencing, , methylation specific polymerase chain reaction (MSP), methylation-sensitive single-nucleotide primer extension (Ms-SNuPE) would allow for detection of one CpG that is indicative of methylation.
Claim 7 has been amended to recite, “further comprising, after producing the amplicon, distinguishing B cells from at least one of the human immune cell types selected from follicular helper T cells, cytotoxic T-cells, granulocytes, monocytes, natural killer (NK) cells, and T-helper cells.  It is unclear how to distinguish B cells as the specification page 13 appears to suggest all cells have some methylation.  
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 20-22, 24 -29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas (Epigenomics (2014) volume 6, pages 179-191, published  online 9 May 2014), Zeilinger (PLOS ONE (2013) volume 8, e63812, pages 1-14), Gloss (Cancer Letters Volume 342, Issue 2, 28 January 2014, Pages 257-263), G Homo sapiens low density lipoprotein receptor-related protein 5 (LRP5), RefSeqGene on chromosome 11 (GenBank accession NG_015835.1 (https://www.ncbi.nlm.nih.gov/nuccore/264681512?sat=21&satkey=51216775, Jun 12, 2014), Pabinger (Biomolecular Detection and Quantification  (2014)volume 1, pages 23-33).
It is noted the claims recited methylation or CA at certain positions in the amplicon.  This is noted, however this is the dependent on the sample being analyzed, not the positive active steps of the invention as is clear by the examples of the specification.  The art of record suggests the importance of LRP5 and its regulation by methylation including in blood.  Thus as detailed below producing an amplicon using methylation specific primers for any portion of the LRP5 is obvious, while the detection of specific methylation sites is dependent on the sample being analyzed.  
With regards to claim 1, 22 Farkas teaches, “Briefly, tumor and adjacent healthy tissues were homogenized by MagNA Lyser (HoffmannLa Roche) and the genomic DNA was extracted using the AllPrep DNA/RNA Isolation Kit protocol according to the manufacturer’s instructions (Qiagen, Hilden, Germany). Approximately 500 ng of DNA was bisulphite treated with Zymo EZ DNA Methylation Gold kit according to the manufacturer’s protocol. Two hundred ng of bisulphite treated DNA was subjected to whole genome amplification (WGA) and enzymatic digestion with reagents provided with the Infinium Human Methylation 450K kit (Illumina, Sweden).”  Thus Farkas teaches bisulfite treatment and amplification.  
Farkhas further teaches human LRP5 is methylated (abstract, table 2, table 5)
Gloss teaches LRP5 is an epigenetic marker of human epithelial ovarian cancer (table 1).
Zeilinger teaches detection of methylation of blood samples from humans which are current and never smokers ((page 2, 2nd column).  Zeilinger teaches methylation of LRP5 was detected and decreased (table 2).Zellinger teaches amplification and bisulfite treated DNA and analysis of methylation (page 11, 2nd column, array based DNA methylation analysis with infininium methylation 450 K)
Thus Farkas and Zeilinger teach bisulfite treatment and amplification of genomic DNA including at least a portion of LRP5.  Further Gloss and Farkhas teach LRP5 is methylated in cancer.  Farkhas and Gloss do not specifically teach SEQ ID NO 1.
However, GenBank Accession NG_015835.1 teaches it comprises LRP5 (title) and comprises SEQ ID NO 1 nucleotides 63821-64308.
Pabinger teaches qPCR is a method for amplification and quantification of methylation using methylation specific primers (3.1, page 27, 2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to bisulfite treat human genomic DNA obtained from blood and amplify with methylation specific primers a region of LRP5 comprising SEQ ID NO 1 or SEQ ID NO 2 for detection of methylation by qPCR.  The artisan would be motivated to further analyze the CpG methylation of the LRP5 gene and identify specific methylation involved in LRP5 gene regulation.  The artisan would have a reasonable expectation of success as the artisan is merely using known techniques to detect know sequences.  
With regards to claim 4, Farkhas teaches microarray analysis using amplified DNA (methylation array).
With regards to claim 6, Farkhas teaches methylation in colorectal tumor samples.  
With regards to claim 20, 24Farkhas teaches detection of methylation in blood (180, 1st column, 1st full paragraph).
With regards to claims 21, 25 as the most common reason to bisulfite treat and amplify DNA is to examine methylation, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to detect methylation in the amplified and bisulfite treated SEQ ID NO 1.  The artisan would be motivated to identify specific methylation sites.  The artisan would have a reasonable expectation of success as the artisan is merely using known method to detect known sequences.  
Response to Arguments
The response traverses the rejection by asserting the application is directed to conveniently and reliably detecting B-cells.  This argument has been thoroughly reviewed but is not considered persuasive as the argument is not commensurate with the claims.  It is noted applicant dropped the limitations with respect to measuring B cells in the response of 10/25/2021 to overcome the 101 and 112 issues these limitations raised.  
The response continues on page 8 arguing the prior art does not specifically teach the amplicon of the claims.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are to “amplifying a region comprising”.  Thus the broadest reasonable interpretation is amplification of any sequence that comprises the recited portions of SEQ ID NO 1 or SEQ ID NO 2, which is obvious over the art cited.  
The response continues by asserting, “The Office asserts that Farkas, Gloss, and Zellinger all teach that LRP5 is methylated. (Advisory Action, at page 3, second paragraph). But methylated cytosines are not bisulfite convertible (Specification at 10, top two paragraphs), and SEQ ID NO: 2 or nucleotides 203-228 of SEQ ID NO: 2 would not be generated from the methods disclosed in those references.“  This argument has been thoroughly reviewed but is not persuasive as the level of methylation is dependent by the sample analyzed as is evident by applicant’s examples.  The examples of the specification demonstrate the use of whole blood would result in LRP5 being methylated in some cells, but not in others as suggested by reading of the prior art. 
Claim 1, 4, 6-7, 20-22, 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain (Journal of Bone and Mineral Research (2012) volume 27, pages 1451-1461), Bocker (Blood (2011) volume 117, pages e182-e189) and Zeilinger (PLOS ONE (2013) volume 8, e63812, pages 1-14), Homo sapiens low density lipoprotein receptor-related protein 5 (LRP5), RefSeqGene on chromosome 11 (GenBank accession NG_015835.1 (https://www.ncbi.nlm.nih.gov/nuccore/264681512?sat=21&satkey=51216775, Jun 12, 2014), RefSeqGene on chromosome 11 (June 12, 2014), Pabinger (Biomolecular Detection and Quantification  (2014)volume 1, pages 23-33)..
It is noted the claims recited methylation or CA at certain positions in the amplicon.  This is noted, however this is the dependent on the sample being analyzed, not the positive active steps of the invention as is clear by the examples of the specification.  The art of record suggests the importance of LRP5 and its regulation by methylation including in blood.  Thus as detailed below producing an amplicon using methylation specific primers for any portion of the LRP5 is obvious, while the detection of specific methylation sites is dependent on the sample being analyzed.  
Cain teaches, “All purified B-cell populations expressed Lrp5 and Lrp6 but lacked expression of Lrp4 (Fig. 3A). In hematopoietic stem cells and progenitors, Lrp4 is not expressed, Lrp5 is differentially expressed, and Lrp6 is universally expressed (Supplemental Fig. S7). “(1456, 1st column)
Thus Cain teaches LRP5 expression in B-cells and differential expression in developing B-Cells. Cain does not specifically teach examining methylation.
However, Bocker teaches, “The formation of the various hematopoietic cell types is a highly hierarchical process, originating from a unique HSC population in the BM that gives rise to a series of well-characterized progenitors and terminally differentiated cells.12 HSCs are defined on the basis of their multipotency and self-maintaining capacity and by specific expression patterns of cell surface markers.12,13 On the basis of the expression of these surface proteins, populations of multipotent HSC-like progenitor cells can be isolated and separated from lineage-committed cells.12 Hematopoiesis thus provides a well-defined system to study DNA methylation changes during differentiation, for example, by comparing epigenetic maps of HSCs with those of lineage-restricted progenitors and differentiated cells.”(e182, 1st column)
Bocker teaches, “A recent landmark study has used this approach to establish comprehensive methylome maps of various mouse hematopoietic cell populations, which led to the identification of new genes and pathways involved in lineage choice and differentiation.14 This work also showed that myelopoiesis and lymphopoiesis result in different terminal DNA methylation patterns and that myeloid commitment is characterized by less global DNA methylation than lymphoid commitment.14 These findings are in agreement with earlier reports showing that DNA methylation, in particular by DNA methyltransferase 1 (DNMT1), has a direct role in regulating the self-renewal of HSCs and the commitment to lymphoid versus myeloid lineages.15,16”
Zeilinger teaches detection of methylation of blood samples from humans which are current and never smokers ((page 2, 2nd column).  Zeilinger teaches methylation of LRP5 was detected and decreased (table 2).Zellinger teaches amplification and bisulfite treated DNA and analysis of methylation (page 11, 2nd column, array based DNA methylation analysis with infininium methylation 450 K)
However, GenBank Accession NG_015835.1 teaches it comprises LRP5 (title) and comprises SEQ ID NO 1 nucleotides 63821-64308.
Pabinger teaches qPCR is a method for amplification and quantification of methylation using methylation specific primers (3.1, page 27, 2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to bisulfite treat and amplify a sequence comprising LRP5  (SEQ ID NO 1 or SEQ ID NO 2)by methylation specific primers and quantitative PCR   in blood samples containing B-cells.  The artisan would be motivated to examine LRP5 methylation as methylation is known to regulate gene expression of LRP5 as well as in hematopoiesis.  The artisan would have a reasonable expectation of success as the artisan is merely known methods to detect methylation of a known gene.
With regards to claim 4, Zeilinger teaches, “Genome-wide DNA methylation was assessed using the Illumina HumanMethylation450 BeadChip,” which is analysis selected from promoter analysis.
With regards to claim 6, Zeilinger teaches detection of methylation from blood samples from current and never smokers ((page 2, 2nd column).  
With regards to claim 7, Bocker teaches distinguishing B-cells monocytes and granulocytes in whole blood (figure 1).
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to distinguish different isolated blood cells following production of the amplicon and correlating methylation or presence of the amplicon with cell type.  The artisan would be motivated to determine if LRP5 methylation is correlated with a cell type as the art suggest hematopoietic cells differentiation is in part regulated by methylation.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods in the art to separate cells, bisulfite treat, amplify and examine methylation. 
With regards to claim 20 and 24, Bocker teaches analysis of blood samples.  
With regards to claims 21, 23, 25 as the most common reason to bisulfite treat and amplify DNA is to examine methylation, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to detect methylation in the amplified and bisulfite treated SEQ ID NO 1.  The artisan would be motivated to identify specific methylation sites.  The artisan would have a reasonable expectation of success as the artisan is merely using known method to detect known sequences.  
Response to Arguments
The response continues on page 8 arguing the prior art does not specifically teach the amplicon of the claims.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are to “amplifying a region comprising”.  Thus the broadest reasonable interpretation is amplification of any sequence that comprises the recited portions of SEQ ID NO 1 or SEQ ID NO 2, which is obvious over the art cited.  
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain (Journal of Bone and Mineral Research (2012) volume 27, pages 1451-1461), Bocker (Blood (2011) volume 117, pages e182-e189) and Zeilinger (PLOS ONE (2013) volume 8, e63812, pages 1-14), Homo sapiens low density lipoprotein receptor-related protein 5 (LRP5), RefSeqGene on chromosome 11 (GenBank accession NG_015835.1 (https://www.ncbi.nlm.nih.gov/nuccore/264681512?sat=21&satkey=51216775, Jun 12, 2014), RefSeqGene on chromosome 11 (June 12, 2014), Pabinger (Biomolecular Detection and Quantification  (2014)volume 1, pages 23-33) as applied to claims 1, 4, 6-7, 20-22, 24-29   above, and further in view of Lo ( Journal of Molecular Diagnostics (2009) volume 11, pages 400-414).
Cain, Bocker, Zeilinger, Homo sapiens low density lipoprotein receptor-related protein 5 (LRP5), RefSeqGene on chromosome 11  and Pabinger are set forth above.
Cain, Bocker, Zeilinger, Homo sapiens low density lipoprotein receptor-related protein 5 (LRP5), RefSeqGene on chromosome 11  and Pabinger do not specifically teach a probe of SEQ ID NO 8.
However, Lo teaches the use of SYBR green or methylight assays as probes for the detection of methylation assays.  SYBR green, intercalates the amplified DNA making the complementary strand with the SYBR green the probe, while methylight uses labeled probes.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design probes or use complementary DNA probes via SYBR green comprising SEQ ID NO 8 to detect methylation in LRP5.  The artisan would be motivated to design specific probes to target CpG found in the LRP5 gene.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods.
Response to Arguments
This is a new grounds of rejection, necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634